DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 02/08/2021. Claims 1-5, 15-16, and 20 are amended. Claims 6-14, and 17-19 are cancelled. Claims 21-30 newly added. Claims 1-5, 15-16, and 20-30 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
Claims 1-5, 15-16, and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to technologies for providing certified telemetry data indicative of resource utilizations include a device with circuitry configured to obtain telemetry data indicative of a utilization of one or more device resources over a time period. The circuitry is additionally configured to sign the obtained telemetry data with a private key associated with the present device. Further, the circuitry is configured to send the signed telemetry data to a telemetry service for analysis.

The closest relevant prior art made of record are:
CN102664729B an object of the present invention is to provide an FPGA-based AES encryption and decryption network communication device with fast data processing speed and simple logic structure.

CN104778148A  FPGA-based dynamic reconfigurable embedded data co-processing platform, which includes an FPGA processing unit, a configuration control unit, a main processing unit and a storage unit. The main processing unit is configured to select a .
Banerjee (US2020/0104180) teaches the term "compute kernel," which has a different meaning and should not be confused with the term "kernel" or "operating system kernel." In particular, the term "compute kernel" refers to a program for a graphics processor (e.g., GPU, DSP, or FPGA).  In the context of graphics processing operations, programs for a graphics processor are classified as a "compute kernel" or a "shader." The term "compute kernel" refers to a program for a graphics processor that performs general compute operations (e.g., compute commands), and the term "shader" refers to a program for a graphics processor that performs graphics operations (e.g., render commands).
Bellas (US2007/0213851) teaches The levels of integration of modern field programmable gate arrays (FPGA's) have advanced to the point where complex Systems on a Chip (SoC's) with processors, accelerator IP, peripherals, and system software can be built and deployed very rapidly.  Prior software tools have offered a plethora of predefined IP cores for frequently used kernels in multimedia, communications, networking, etc. However, existing software tools do not allow an application developer to extract computationally complex kernels from an application and map them to gates in an automated way.
Chen (US2016/0127128) teaches in FIG. 5, an electronic device 30 includes a field programmable gate array (FPGA) 60 which has an embedded cryptographic key EK (labelled 62 in FIG. 5) which is distinct from the feature-data-based public and private keys discussed above.  The cryptographic key embedded in the field programmable gate array may be, for example, an AES key (Advanced Encryption Standard key).  The FPGA also has a secure storage location 66 and a decryption unit 64 that applies decryption using the key EK embedded in the FPGA to data received via a particular gate of the FPGA.  The controller 36 of the electronic device 30 receives the identifier/attribute-based digital signature from the key management module in a pre-encrypted form, that is, already encrypted according to the embedded key EK present in the FPGA 60.  The controller 36 installs the received digital signature in the electronic device 30 as a private key of the electronic device associated with a particular identifier/attribute by supplying the encrypted digital signature to the relevant gate of the FPGA.  The decryption unit 64 decrypts the received digital signature and stores it in the secure storage 66.  
Harris (US8844040) teaches the monitoring service 198 and/or monitoring agent 197 measures and monitors measures and monitors any type and form of server metrics.  In one embodiment, the monitoring service 198 and/or monitoring agent 197 measures and monitors metrics related to system memory, CPU usage, and disk storage.  In another embodiment, the monitoring service 198 and/or monitoring agent 197 measures and monitors metrics related to page faults, such as page faults per second.  In other embodiments, the monitoring service 198 and/or monitoring agent 197 measures and monitors round-trip time metrics.  In yet another embodiment, the monitoring service 198 and/or monitoring agent 197 measures and monitors metrics related to application crashes, errors and/or hangs.
Krishnamurthy (US2009/0213127) teaches General purpose processors like Intel.RTM., AMD.RTM.  and IBM POWER.RTM.  are designed to support a wide range of 

OKADA (US2018/0260257) teaches the application #2 which receives usage permission interrupt stores the FPGA configuration data #2 in the configuration data storage area 121 of the FPGA 12 (S33), and writes the input data to the FPGA memory 13 (S34).  Subsequently, the application #2 (102) set an argument in the kernel unit and activate the kernel unit of the FPGA 12 (S35).  The kernel unit of the FPGA 12 reads the input data in the FPGA memory 13, perform processing of the kernel unit, and write the result back to the FPGA memory 13 (S36).  Upon receiving the kernel completion notification (S37), the application #2 reads the result data (S38) and notifies the FPGA management unit 103 of the usage completion.  Subsequently, the application #2 continues software processing..
Sardino (US2019/0065284) teaches embodiments of the invention include methods and systems for hybrid acceleration in a processing environment.  Aspects of the invention include transmitting, by a first computing system to a second computing system, a request for access to an accelerator.  The first computing system receives access information for a plurality of accelerators from the second computing system responsive to the request.  The first computing system analyzes the access information for the plurality of accelerators to identify a first accelerator from the plurality of accelerators and offloads a first processing job to the first accelerator utilizing the access information.
Slaight (US2017/0353367) teaches the registering consumer may also provide information associated with digital signatures or encryption (e.g., keys) to be used by one or more telemetry management controllers 126 or telemetry engines 150 when communicating telemetry data to the registering consumer (or other consumer). the telemetry data processing logic 210 may also include logic for encrypting and or digitally signing processed telemetry data.  In various embodiments, the encryption and/or signing may be based upon one or more keys stored by the telemetry engine 150 (e.g., in configuration registers 204 or other memory).  if the telemetry engine 150 has been configured to provide particular telemetry data via a slow path, then after appending a time stamp to the data collected by collection logic 206, the telemetry engine 150 may send the telemetry data to telemetry management controller 126 so that the controller 126 may process the telemetry data to produce the slow path telemetry data. 


However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims “obtain encrypted telemetry data indicative of a utilization of a field programmable gate array (FPGA) while configured to support a kernel over a time period, the obtained encrypted telemetry data encrypted using a private key of the kernel; decrypt, at the FPGA of the present accelerator device, the encrypted telemetry data via use of a public key of the kernel to validate the telemetry data; sign the validated telemetry data with a private key of the FPGA” in view of other limitations of claims 1, 15, and 20.   Therefore the claims are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497